 Case 19-24216-JKS              Doc 34 Filed 11/09/19 Entered 11/10/19 00:33:21                      Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form oscmlfee − oscmlfeev27

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−24216−JKS
                                         Chapter: 7
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alice A. Jay
   aka Alice Ann Jaroszewsky
   108 Meyerville Road
   Chatham, NJ 07928
Social Security No.:
   xxx−xx−3732
Employer's Tax I.D. No.:


                              ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                               DISMISSED FOR FAILURE TO MAKE INSTALLMENT
                              PAYMENT(S) OR PAY MISCELLANEOUS FILING FEES

     The Court having noted that:

             An order directing the payment of filing fees in installments was entered in the above case, and that the
payment due on 11/05/19 in the amount of $ 85.25 has not been received by the Clerk,

             The debtor filed a on that requires the payment of a fee in the amount of $ , and that the fee has not
been received by the Clerk,

     It is hereby ORDERED that:

The debtor or debtor's attorney must appear at a hearing to be held before the Honorable John K. Sherwood on:

    Date: December 3, 2019
    Time: 10:00 AM
    Location: Courtroom 3D, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3D, Newark,
NJ 07102

to show cause why the case should not be dismissed.

     If all required fees are filed with the Clerk before the hearing date, this Order to Show Cause will be vacated
and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

     Unless all required fees are filed before the hearing date on this Order to Show Cause, you must appear at the
hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.
 Case 19-24216-JKS        Doc 34 Filed 11/09/19 Entered 11/10/19 00:33:21   Desc Imaged
                                Certificate of Notice Page 2 of 3
Dated: November 7, 2019
JAN: dlr

                                          John K. Sherwood
                                          United States Bankruptcy Judge
        Case 19-24216-JKS             Doc 34 Filed 11/09/19 Entered 11/10/19 00:33:21                                Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-24216-JKS
Alice A. Jay                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 07, 2019
                                      Form ID: oscmlfee                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
db             +Alice A. Jay,   108 Meyerville Road,   Chatham, NJ 07928-1038

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Nov 08 2019 00:06:56     United States Trustee,
                 Office of the United States Trustee,   1085 Raymond Blvd.,   One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 7, 2019 at the address(es) listed below:
              Barry J. Roy    on behalf of Trustee Jay L. Lubetkin broy@rltlawfirm.com
              Jay L. Lubetkin    jlubetkin@rltlawfirm.com, NJ57@ecfcbis.com,lvala@rltlawfirm.com,
               rgaydos@rltlawfirm.com
              Shauna M Deluca    on behalf of Creditor   Reverse Mortgage Solutions, Inc. sdeluca@rasflaw.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 4
